DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election of Group 1 in the reply filed on 6/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/21.
	Claims 1 and 5-6 are being examined.

Priority
This application is a 371 of PCT/CN2018/109931 10/12/2018 and claims foreign benefit of CHINA 201810739279.3 07/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/20 has been considered by the examiner.

Specification/Drawings

Page 6 line 16 refers to different amino acids as ‘SGAILFP’. Since individual amino acids are being referenced (not a peptide) page 6 line 16 should recite ‘S, G, A, I, L, F and P’.
MPEP 2422.02 states that if a sequence is presented in a drawing then the sequence identifier (“SEQ ID NO:X”) must be used either in the drawing or in the brief description of the drawings. In the instant case, the first line of figure 3 corresponds to ‘SEQ ID NO:1”.
Appropriate correction is required.

Claim Interpretation
	Instant claim 1 recites ‘having an amino acid sequence as shown in SEQ ID NO: 1’. Such phrase has been interpreted to be of the same scope as ‘comprising the amino acid sequence of SEQ ID NO: 1’. Instant claim 5 expressly recites ‘comprises the synthetic peptide sp4’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of a protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/products. Thus the answer to step 1 is yes. 
NCBI BLAST search seq id 1 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 8/16/21, 15 pages) shows that instant SEQ ID NO: 1 is a sequence that is present in naturally 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims recite SEQ ID NO:1 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claims 5-6 recites products. The products of claim 5-6 can correspond to the peptide in water which itself is naturally occurring. Thus claims 5-6 can correspond to a combination of naturally occurring components. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the 
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Zeng et al. (‘Identification and functional characterization of novel scorpion venom peptides with no disulfide bridges from Buthus marensii Karsch’ 2004 Peptides v25 pages 143-150; ‘Zeng’).
th residues on the 2nd row of figure 1C and figure 2). Zeng teach that the peptides were synthesized (section 2.5) and tested in an assay (section 2.6) and the BmkB1 showed antimicrobial activity (Table 1 on page 145).
In relation to the peptide of claims 1 and 5-6, Zeng teach peptides including BmKb1 (title and abstract) and shows the sequence of BmKb1 (figure 1C) and shows that the sequence comprises FLFSLIPSAISG (beginning at the 7th residues on the 2nd row of figure 1C) which is instant SEQ ID NO: 1. Zeng teach that the peptides were synthesized (section 2.5).
In relation to the products of claims 5-6, Zeng teach that the peptides were tested in an assay (section 2.6) and the BmkB1 showed antimicrobial activity (Table 1 on page 145).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658